NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 PATRICIA A. GREGORY,                             No. 15-55665

                  Plaintiff-Appellant,            D.C. No. 3:13-cv-01016-WQH-
                                                  JMA
   v.

 COUNTY OF SAN DIEGO; et al.,                     MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Former California state prisoner Patricia A. Gregory appeals pro se from the

district court’s judgment dismissing her 42 U.S.C. § 1983 action alleging access-

to-courts claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
341 (9th Cir. 2010). We affirm.

       The district court properly dismissed Gregory’s access-to-court claim

stemming from her direct criminal appeal and habeas petition because Gregory

failed to allege facts sufficient to show that she suffered actual injury as a result of

defendants’ conduct or policies. See Lewis v. Casey, 518 U.S. 343, 348-49, 354-55

(1996) (setting forth actual injury requirement); see also Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 691 (1978) (setting forth requirements for municipal

liability).

       The district court properly dismissed Gregory’s access-to-courts claim

stemming from the State Bar decision against her because Gregory has no

constitutional right of access to the courts to litigate an unrelated civil claim. See

Simmons v. Sacramento Cty. Superior Court, 318 F.3d 1156, 1159-60 (9th Cir.

2003) (explaining that “a prisoner has no constitutional right of access to the courts

to litigate an unrelated civil claim”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.

                                           2                                      15-55665